Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00143-CV

                                           Felicia Nicole Jones

                                                    v.

                Macy's, Eric Limbocker, Citibank, and Houston Federal Credit Union

               NO. 74030 IN THE 239TH DISTRICT COURT OF BRAZORIA COUNTY


   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                  $10.00            06/02/2015             NOT PAID                   ANT
     MT FEE                  $10.00            12/03/2014             NOT PAID                   ANT
     MT FEE                  $10.00            08/19/2014              E-PAID                    APE
     MT FEE                  $10.00            07/09/2014              E-PAID                    APE
     MT FEE                  $10.00            05/22/2014              E-PAID                    APE
   CLK RECORD              UNKNOWN             04/10/2014             NOT PAID                   ANT
STATEWIDE EFILING            $20.00            04/01/2014               PAID                     ANT
      FILING                $175.00            04/01/2014               PAID                     ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $245.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this August 28, 2015.